Exhibit 10.2


AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT


OF


RHODE ISLAND LFG GENCO, LLC




THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (the “Agreement”)
is made effective as of November 17, 2008 by Rhode Island LFG Genco, LLC, a
Delaware limited liability company (the “Company”), Ridgewood Olinda, LLC, a
Delaware limited liability company (“Olinda”), Ridgewood Electric Power Trust
III, a Delaware statutory trust (“Trust III”), Ridgewood Electric Power Trust
IV, a Delaware statutory trust (“Trust IV”) and Ridgewood Power B
Fund/Providence Expansion, a Delaware statutory trust (“Power B”) (together with
their successors and permitted assigns, collectively, the “Members”), and
Ridgewood Renewable Power LLC, a limited liability company organized in the
State of New Jersey (the “Manager”).
 
WHEREAS, the Certificate of Formation of the Company was filed with the Delaware
Secretary of State on October 23, 2007 pursuant to the Delaware Limited
Liability Company Act, as amended (the “Act”) and the Members entered into a
Limited Liability Company Agreement for the Company dated as of August 19, 2008
(the “Original LLC Agreement”); and
 
WHEREAS, the Members wish to amend and restate the Original LLC Agreement to
reflect a change in the interests held by the Members in the Company pursuant to
the terms of the Contribution Agreement dated as of the date hereof among the
Members, among other changes (the “Contribution Agreement”); and
 
NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions
contained herein, the parties agree as follows:
 
ARTICLE I
ORGANIZATION


1.1   Organization.  The Company was initially formed by the filing of a
Certificate of Formation with the Secretary of State of the State of Delaware on
October 23, 2007 pursuant to the Act.  The original Certificate of Formation
states that the registered agent and office of the Company in Delaware shall
initially be c/o CT Corporation System, 1209 Orange Street, Wilmington, New
Castle County, Delaware 19801.  The Certificate of Formation may be restated by
the Manager (as hereinafter defined) as provided in the Act or amended by the
Manager with respect to the address of the registered office of the Company in
Delaware or the name and address of the registered agent of the Company in
Delaware or to make corrections required by the Act.  Other additions or
amendments of the Certificate of Formation shall be authorized by the Members as
provided in Section 2.5.  The Certificate of Formation as so amended from time
to time is referred to herein as the “Certificate.”
 

--------------------------------------------------------------------------------


 
1.2   Purposes and Powers.  Unless the Manager otherwise determines and subject
to the provisions of Section 2.5, the Company shall have authority to engage in
any lawful business, purpose or activity permitted by the Act, and it shall
possess and may exercise all of the powers and privileges granted by the Act or
which may be exercised by any person, together with any powers incidental
thereto, so far as such powers or privileges are necessary or convenient to the
conduct, promotion or attainment of the business purposes or activities of the
Company, including without limitation, the powers to:
 
(a) own and manage some or all of the operations of a landfill gas fired
electric generating facility to be located in the town of Johnston, Rhode
Island;
 
(b) conduct its business and operations in any state or territory of the United
States or in any foreign country or jurisdiction;
 
(c) purchase, receive, take, lease or otherwise acquire, own, hold, improve,
maintain, use or otherwise deal in and with, sell, convey, lease, exchange,
transfer or otherwise dispose of, mortgage, pledge, encumber or create a
security interest in all or any of its real or personal property, or any
interest therein, wherever situated;
 
(d) borrow or lend money or obtain or extend credit and other financial
accommodations, to invest and reinvest its funds in any type of security or
obligation of or interest in any public, private or governmental entity, and to
give and receive interests in real and personal property as security for the
payment of funds so borrowed, loaned, or invested;
 
(e) make contracts, including contracts of insurance, incur liabilities and give
guaranties, whether or not such guaranties are in furtherance of the business
and purposes of the Company, including without limitation, guaranties of
obligations of other persons who are interested in the Company or in whom the
Company has an interest;
 
(f) appoint one or more managers of the Company, to employ officers, employees,
agents and other persons, to fix the compensation and define the duties and
obligations of such personnel, to establish and carry out retirement, incentive
and benefit plans for such personnel, and to indemnify such personnel to the
extent permitted by this Agreement and the Act;
 
(g)  indemnify any person in accordance with the Act or otherwise to the extent
not prohibited by the Act or other applicable law;
 
(h) to make donations irrespective of benefit to the Company for the public
welfare or for community, charitable, religious, educational, scientific, civic
or similar purposes; and
 
(i) institute, prosecute, and defend any legal action or arbitration proceeding
involving the Company, and to pay, adjust, compromise, settle, or refer to
arbitration any claim by or against the Company or any of its assets.
 
1.3           Principal Place of Business.   The Company’s primary address shall
initially be c/o Ridgewood Renewable Power LLC, 947 Linwood Avenue, Ridgewood,
New Jersey 07450.  The Manager may, after giving notice to the Members (as
defined herein), establish and change the Company’s principal place of
business.  The Manager may, in its sole discretion, cause the Company to
establish other places of business.
 
- 2 -

--------------------------------------------------------------------------------


 
1.4   Reservation of Management of Company to Manager.  Subject to the
provisions of Section 2.5, the Company shall be managed by a manager which shall
have the powers and duties set forth in Article V.  The initial Manager of the
company shall be Ridgewood Renewable Power LLC.  The name and address of the
Manager shall be listed on Schedule A and said schedule shall be amended from
time to time by the Manager to reflect the resignation or removal of the Manager
or the appointment of a new or additional Manager pursuant to this Agreement.
 
1.5   Annual Accounting Period of Company.  The Company’s annual accounting
period for financial (“Fiscal Year”) and tax purposes shall be the calendar year
or such other appropriate period determined by the Manager.
 
1.6   Qualification in Other Jurisdictions.  The Manager shall cause the Company
to be qualified or registered under the applicable laws of every jurisdiction in
which the Company transacts business and shall be authorized to execute, deliver
and file any certificates and documents necessary to effect such qualification
or registration, including without limitation, the appointment of agents for
service of process in such jurisdiction.
 
1.7   Effect of Act.  Except as otherwise provided in this Agreement or by other
applicable law, the business and internal affairs of the Company shall be
governed by the Act.  In the event of a conflict between the provisions of this
Agreement and the Act, this Agreement shall control to the extent permitted by
law.
 
1.8   Adequate Capitalization.  The Manager shall use commercially reasonable
efforts to ensure that the Company’s cash and other assets, cash flow, insurance
and other financial resources are sufficient to enable it to meet its reasonably
foreseeable liabilities when due.  The Manager shall have no obligation to
provide cash or other assets to the Company.
 
1.9   Separate Books and Accounts.  The Manager shall ensure that:  (a) the
books and accounts of the Company are maintained separately from those of the
Members and the Manager; (b) there is no commingling of the assets of the
Company with those of the Members or the Manager; (c) the Company does not
borrow money or other assets from the Members or lend money or other assets to
the Members, except on the basis of reasonable documentation and commercially
reasonable terms; and (d) the Company shall maintain on a current basis accurate
books of account in accordance with financial standards normally applied to
business organizations generally similar to the Company in size and business
activities.
 
ARTICLE II
MEMBERS
 
2.1.           Members.  The Members shall own interests in the profits and
losses of the Company as specified on Schedule A (herein the “Membership
Interests”).  The Members of the Company, their addresses and Membership
Interests shall be listed on Schedule A and said schedule shall be amended from
time to time by the Manager to reflect the withdrawal or admission of Members
pursuant to the terms of this Agreement.  The Members shall constitute a single
class or group of Members of the Company for all purposes of the Act, unless
otherwise explicitly provided herein.  The Manager shall notify the Members of
changes in Schedule A, which shall constitute the record list of the Members for
all purposes.
 
- 3 -

--------------------------------------------------------------------------------


 
2.2.   Admission of Additional Members.  Additional persons may be admitted to
the Company as Members and may participate in the profits, losses,
distributions, allocations and capital contributions of the Company pursuant to
the terms established by the Manager, but only with the unanimous Consent of
Members holding all of the Membership Interests (as defined in Section 2.5);
provided that, upon any assignment by any Member of all or a portion of its
Membership Interests to any entity in which Ridgewood Renewable Power LLC is the
manager, or managing shareholder or holds a similar position, such entity shall
be automatically admitted as a Member without such unanimous Consent and shall
be reflected as such on Schedule A hereto. Such Additional Member(s) shall be
admitted as Members when all other conditions to admission, as determined by the
Manager, have been satisfied.  The Manager shall amend Schedule A by adding the
identity, address and Membership Interests of such Additional Member(s).
 
2.3.           Meeting of Members.  Meetings of Members may be called for any
proper purpose at any time by the Manager or the holders of a majority of the
Membership Interests.  The Manager or the Members calling the meeting shall
determine the date, time and place of each meeting of Members and written notice
thereof shall be given by the Manager to each Member not less than seven (7)
days or more than thirty (30) days prior to the date of the meeting.  Notice
shall be sent to the Members of record as of the date when the meeting is
called.  The business of each meeting of Members shall be limited to the
purposes described in the notice of the meeting.  A written waiver of notice
executed before or after a meeting by a Member or its authorized attorney and
delivered to the Manager shall be deemed equivalent to notice of the
meeting.  For the purpose of each meeting of Members:
 
(a) Quorum.  Members holding a majority of the Membership Interests of the
Company shall constitute a quorum for the transaction of any business at a
meeting of Members.  Members may attend a meeting in person or by
proxy.  Members may also participate in a meeting by means of conference by
telephone or similar communications equipment that permits all Members present
to hear each other.  If less than a quorum of the Members is present, the
meeting may be held as adjourned without further notice.  When an adjourned
meeting is reconvened, any business may be transacted that might have been
transacted at the original meeting.
 
(b) Chairman of Meeting of Members.  A chairman selected by the Manager shall
preside at all meetings of the Members unless the Members elect from the
Membership a chairman of the meeting.  The chairman shall determine the order of
business and the procedures to be followed at each meeting of Members.
 
(c) List of Members Entitled to Vote.  The Manager shall make available at any
meeting of Members and for a period of ten (10) days prior thereto a complete
list of Members entitled to vote at such meeting or any adjournment
thereof.  The list shall reflect the current names and addresses of each Member
and their Membership Interests and shall be subject to inspection by any Member
at the meeting and during the ten-day period prior thereto at the principal
office of the Company.
 
2.4.   Action Without a Meeting.  Any action required or permitted to be taken
at any meeting of Members may be taken without a meeting if one or more written
consents to such action shall be signed by the holders of the amount of
Membership Interests required to approve the action being taken.  Such written
consents shall be delivered to the Manager at the primary address or then
principal office of the Company and, unless otherwise specified, shall be
effective on the date when the first consent is so delivered.  The Manager shall
give prompt notice to all Members who did not consent to any action taken by
written consent of Members without a meeting.
 
- 4 -

--------------------------------------------------------------------------------


 
2.5.   Voting Rights.  Unless otherwise required by the Act, or this Agreement,
all actions, approvals and consents to be taken or given by the Members under
the Act, this Agreement or otherwise shall require the unanimous affirmative
vote or written consent of Members holding the Membership
Interests.  Notwithstanding any other provision hereof to the contrary, in the
event any Member’s Declaration of Trust (or in the case of Olinda, the
Declaration of Trust of Ridgewood Electric Power Trust I (“Trust I”)) requires a
vote of the shareholders of such Member or Trust I for that Member to take any
specified action, the Company shall not take such action without the approval of
such Member or Trust I, as applicable, such Member’s approval to be contingent
upon approval of the shareholders of such Member or Trust I, as applicable.
 
2.6.   Limitation of Liability of Members.  Except as otherwise provided in the
Act, no Member of the Company shall be obligated personally for any debt,
obligation or liability of the Company or of any future Member, whether arising
in contract, tort or otherwise, solely by reason of being a member of the
Company.  Except as otherwise provided in the Act, by other applicable law or
expressly in this Agreement, no Member shall have any fiduciary or other duty to
another Member with respect to the business and affairs of the Company, and no
Member shall be liable to the Company or any other member for acting in good
faith reliance upon the provisions of this Agreement.  No Member shall have any
responsibility to restore any negative capital balance in its Capital Account
(as defined in Section 3.1) or to contribute to or in respect of the liabilities
or obligations of the Company or return distributions made by the Company,
except as required by the Act or other applicable law; provided, however, that
Members are responsible for their failure to make required Contributions under
Section 3.2.  The failure of the Company to observe any formalities or
requirements relating to the exercise of its powers or the management of its
business or affairs under this Agreement or the Act shall not be grounds for
making its Members or Manager responsible for the liabilities of the Company.
 
2.7.   Authority.  Unless specifically authorized by the Manager, no Member that
is not the Manager shall be an agent of or have any right, power or authority to
act for or bind the Company or to undertake to assume any obligation or
responsibility of the Company or of any other Members.
 
2.8.           No Right to Withdraw.  No Member shall have any right to resign
or withdraw from the Company without the consent of the Manager or to receive
any distribution or the repayment of its capital contribution except as provided
in Section 4.2 and Article VIII upon dissolution and liquidation of the Company.
 
2.9.   Rights to Information.  Members shall have the right to receive from the
Manager upon request a copy of the Certificate and of this Agreement, as amended
from time to time, and such other information regarding the Company as is
required by the Act, subject to reasonable conditions and standards established
by the Manager, as permitted by the Act, which may include, without limitation,
withholding or restrictions on the use of confidential information.
 
- 5 -

--------------------------------------------------------------------------------


 
2.10.  No Appraisal Rights.  Unless otherwise authorized by the Manager, no
Member shall have any right to have its interest in the Company appraised and
paid out under the circumstances provided in Section 18-210 of the Act, or under
any other circumstances.
 
ARTICLE III
CAPITAL ACCOUNTS AND CONTRIBUTIONS


3.1   Capital Accounts.  The Company shall establish a capital account (“Capital
Account”) for each Member and shall maintain each Capital Account according to
the following rules:
 
(a) A separate Capital Account shall be maintained for each member in accordance
with Section 1.704-1(b)(2)(iv) of the United States Treasury Regulations (the
“Regulations”), and this Section 3.1 shall be interpreted and applied in a
manner consistent with said Section of the Regulations.
 
(b) Each Member’s Capital Account shall be credited for cash contributions and
for the value of non-cash contributions as determined pursuant to Section 3.2
hereof.
 
(c) The Company shall adjust the Capital Accounts of its Members to reflect
revaluations of the Company property whenever the adjustment would be permitted
under Regulations Section 1.704-1(b)(2)(iv)(f).  In the event that the Capital
Accounts of the Members are so adjusted, (i) the Capital Accounts of the Members
shall be adjusted in accordance with Regulations Section 1.704(b)(2)(iv)(g) for
allocations of depreciation, depletion, amortization and gain or loss, as
computed for book purposes, with respect to such property and (ii) the Members’
allocable shares of depreciation, depletion, amortization and gain or loss, as
computed for tax purposes, with respect to such property shall be determined so
as to take account of the variation between the adjusted tax basis and book
value of such property in the same manner as under Section 704(c) of the
Internal Revenue Code of 1986, as amended (the “Code”).  In the event that Code
Section 704(c) applies to Company property, the Capital Accounts of the Members
shall be adjusted in accordance with Regulations Section 1.704(b)(2)(iv)(g) for
allocations of depreciation, depletion, amortization and gain and loss, as
computed for book purposes, with respect to such property.  In applying clause
(ii) of the second preceding sentence and all of the preceding sentence, the
provisions of Code Section 704(b) shall apply.
 
(d) The Capital Accounts shall be maintained for the sole purpose of accounting
for allocations of income, gain, loss and deduction among the Members.  The
amount of all distributions to Members shall be determined pursuant to Article
IV.
 
3.2   Contributions.  Each Member is making contributions to the capital of the
Company (“Contributions”) as set forth in the Contribution Agreement, and each
Member may make additional Contributions in amounts requested and determined by
the Manager at such times as the Manager may determine.  Except as set forth in
the Contribution Agreement, no Member shall be entitled or required to make any
capital contributions to the Company.  The Company may borrow from its Members
as well as from banks or other lending institutions to finance its working
capital or the acquisition of assets upon such terms and conditions as shall be
approved by the Manager, and any borrowing from Members shall not be considered
Contributions or reflected in their Capital Accounts.  The value of non-cash
Contributions made by Members shall be agreed upon by the Members.  No Member
shall be entitled to any interest or compensation with respect to its
Contribution or any services rendered on behalf of the Company except as
specifically provided in this Agreement or approved by the Manager.  No Member
shall have any liability for the repayment of the Contribution of any other
Member and each Member shall look only to assets of the Company for return of
its Contributions.
 
- 6 -

--------------------------------------------------------------------------------


 
ARTICLE IV
ALLOCATIONS AND DISTRIBUTIONS OF PROFITS


4.1   Distributions of Company Funds.  Except as provided subsequently in this
Article, all funds and assets of the Company which are determined by the Manager
to be available for distribution shall be distributed to the Members in
proportion to their Distributional Interests as specified on Schedule A,
provided, however, that the Manager may in its sole discretion determine whether
to make a distribution of profits or other assets to the Members and the timing
of any such distribution.  The Company, however, shall make no distribution if,
immediately after the distribution, the Company’s liabilities would exceed its
assets.  No Member shall be entitled to any distribution or payment with respect
to its Membership Interests in the Company upon the resignation or withdrawal of
such Member except to the extent that the Company exercises its option to
purchase the Membership Interests of such Member under Section
8.4.  Distributions may be limited and repayable as provided in the Act.
 
4.2   Distribution Upon Dissolution.  Proceeds from a sale or liquidation of all
or substantially all of the assets of the Company and amounts available upon
dissolution, after payment of, or adequate provision for, the debts and
obligations of the Company, including the expenses of its liquidation and
dissolution, and liabilities to its Manager or Members, if any, other than
liabilities to Members for distributions, shall be distributed and applied in
the following priorities:
 
(a) First, to fund reserves to the extent deemed appropriate by the Manager for
contingent, conditional, un-matured or other liabilities of the Company not
otherwise paid or provided for, provided that, upon the expiration of such
period of time as the Manager shall deem advisable, the balance of such reserves
remaining after payment of such liabilities shall be distributed as set forth
herein;
 
(b) Second, to Members to satisfy any liabilities for distributions previously
determined to be due by the Manager or due under this Agreement; and
 
(c) Third, to Members in accordance with the positive Capital Account balances
of the Members as determined after taking into account all of the Capital
Account adjustments for the Company taxable year during which such dissolution
or liquidation occurs.
 
4.3   Distribution of Assets in Kind.  No Member shall have the right to require
any distribution of any assets of the Company to be made in cash or in kind.  If
the Manager determines to distribute assets of the Company in kind, such assets
shall be distributed on the basis of their fair market value as determined by
the Manager in its sole discretion.  Any Member entitled to any interest in such
assets shall, unless otherwise determined by the Manager, receive separate
assets of the Company, and not an interest as tenant-in-common with other
Members so entitled in each asset being distributed.  Distributions in kind need
not be made on a pro-rata basis, but may be made on any basis which the Manager
determines to be reasonable under the circumstances.
 
- 7 -

--------------------------------------------------------------------------------


 
4.4   Allocations of Profits and Losses.  No other person shall have any right
to any such allocations.  All items of Company income, gain, loss and deduction
as determined for book purposes shall be allocated among the Members and
credited or debited to their respective Capital Accounts in proportion to their
Distributional Interests in accordance with Regulations Section 1.704(b)(2)(iv),
so as to ensure to the maximum extent possible (i) that such allocations satisfy
the economic effect equivalence test of Regulations Section 1.704-1(b)(2)(ii)
and (ii) that all allocations of items that cannot have economic effect
(including credits and non-recourse deductions) are allocated to the Members in
accordance with their economic interest in the Company as provided in
Regulations 1.704-1(b)(3).
 
4.5   Regulatory Allocations.  Notwithstanding anything to the contrary provided
in Section 4.4 above, Profits and Losses shall be specially allocated to the
extent necessary to comply with the Regulations under Code Section 704(b) (the
“Regulatory Allocations”).
 
4.6   Tax Allocations.  For each Fiscal Year, each item of income, gain or loss
or deduction as calculated for federal and state income tax purposes shall be
allocated among the Members so as to appropriately reflect allocations of
income, gain, loss and deduction as determined for book purposes pursuant to
Section 4.4 hereof.  Unless otherwise required by the Code, the “traditional
method” without “curative allocations” provided for in Regulations Section
1.704-3(b) shall apply to all income tax allocations governed by Section 704(c)
of the Code and all “reverse Section 704(c) allocations” pursuant to Regulations
Section 1.704-1(b)(2)(iv)(f).
 
ARTICLE V
MANAGEMENT


5.1   Appointing and Removing Manager.  The Company shall have one (1)
Manager.  The Members may, at any time and from time to time, increase or
decrease the number of Managers, provided, however that at no time shall the
number of managers be less than one (1) Manager.
 
(a) The Members holding all of the Membership Interests may, without liability,
appoint or remove the Manager at any time with or without cause.  Any vacancy in
the office of Manager shall be filled by the Members as provided herein.
 
(b) The Manager may, but is not required to, be a Member, and shall hold office
for the term specified by the Members or until its successor(s) is(are) chosen
and qualified, or upon his earlier death, resignation or removal.
 
(c) The name and address of the Manager shall be listed on Schedule A and said
schedule shall be amended from time to time by the Manager to reflect any change
in the Manager’s address, the resignation or removal of the Manager and/or
appointment of a new or additional Manager pursuant to this Agreement.
 
5.2   Resignation of Manager.  The Manager may resign upon at least sixty (60)
days prior written notice to the Members (unless notice is waived by them).
 
5.3   Authority of Manager.  To the maximum extent permitted by the Act, subject
to the provisions of Section 2.5, the business and affairs of the Company shall
be conducted by or under the direction of the Manager, who shall have and may
exercise on behalf of the Company all of its rights, powers, duties and
responsibilities under Section 1.2 or as provided by law, including without
limitation the right and authority to:
 
- 8 -

--------------------------------------------------------------------------------


 
(a) manage the business and affairs of the Company and for this purpose to
employ, retain or appoint any officers, employees, consultants, agents, brokers,
professionals and other persons in any capacity for such compensation and on
such terms as the Manager deems necessary or desirable and to delegate to such
persons such of its duties and responsibilities as the Manager shall determine;
 
(b) enter into, execute, deliver, acknowledge, make, modify, supplement or amend
any contracts, documents or instruments in the name of the Company;
 
(c) borrow money or otherwise obtain credit and other financial accommodations
on behalf of the Company on a secured or unsecured basis as provided in Section
1.2(d), and to perform or cause to be performed all of the Company’s obligations
in respect of its indebtedness and any mortgage, lien or security interest
securing such indebtedness; and
 
(d) make elections and prepare and file returns regarding any federal, state or
local tax obligations of the Company, and to serve as the “Tax Matters Partner”
of the Company for purposes of Section 6231(a)(7) of the Code, with power to
manage and represent the Company in any administrative proceeding of the
Internal Revenue Service.
 
5.4   Action of Multiple Managers.  If there is more than one Manager, the
Members shall determine which actions require the approval of the majoirty of
the Managers.  In such event, the Managers may take action either by a meeting
of the Managers or by written consent of those Managers.
 
5.5   Manager Compensation.  The Manager shall not be entitled to any
compensation by the Company for the Manager’s services under this
Agreement.  The Manager shall be entitled to reimbursement for out-of-pocket
expenses incurred by it in managing and conducting the business and affairs of
the Company.
 
5.6   Signing of Agreements.  Any action taken by the Manager, and the signature
of the Manager on any agreement, contract, instrument or other document on
behalf of the Company, shall be sufficient to bind the Company and shall
conclusively evidence the authority of the Manager and the Company with respect
thereto.  In signing any agreement or other document on behalf of the Company,
the Manager shall expressly identify itself as a manager.
 
5.7   Use of “LLC” with Company Name.  The Manager shall ensure that the
abbreviation “LLC” appears after the name of the Company in all Company
stationery, checks, business cards, invoices, advertisements and other media
containing the name of the Company and likely to be read, seen or heard by third
parties.
 
5.8   No Misleading Third Parties.  In dealings with third parties on behalf of
the Company, the Manager shall identify the Company as the party on whose behalf
it is acting and itself as the manager of the Company.  The Manager shall use
its best efforts to ensure that third parties with which it deals know and
understand that no Member or the Manager is personally liable for any Company
obligation.  Any person dealing with the Company, the Manager or any Member may
rely upon a certificate signed by the Manager as to (i) the identity of the
Manager or Member(s); (ii) any factual matters relevant to the affairs of the
Company; (iii) the persons who are authorized to execute and deliver any
document on behalf of the Company; and/or (iv) any action taken or omitted by
the Company, the Manager or the Member(s).
 
- 9 -

--------------------------------------------------------------------------------


 
5.9   Limited Liability of  Manager.  No Manager shall be personally obligated
for any debt, obligation or liability of the Company, whether arising in
contract, tort or otherwise, solely by reason of being or acting as a Manager of
the Company, as the case may be, except that a Manager shall be liable to the
Company and its Members for breach of a fiduciary or other duty if such breach
involved (i) the breach of the duty of loyalty to the Company or its Members,
(ii) acts or omissions not in good faith or which involved intentional
misconduct or knowing violations of law, or (iii) a transaction from which the
Manager derived an improper personal benefit.
 
5.10         Indemnification of Manager.  Except as limited by law and subject
to the provisions of this Section 5.10, the Company shall indemnify the Manager
against all expenses incurred by it in connection with any proceeding in which
the Manager is involved as a result of serving in such capacity, except that no
indemnification shall be provided for the Manager regarding any matters (i) as
to which it shall be finally determined that the Manager did not act in good
faith and in the reasonable belief that its action was in the best interests of
the Company, (ii) as to which it would be liable to the Company pursuant to
Section 5.9 herein, or (iii) with respect to a criminal matter, that it had
reasonable cause to believe that its conduct was unlawful.  Subject to the
foregoing limitations, with respect to matters claiming the Manager received an
improper personal benefit, the Manager may be indemnified for such claims so
long as it is not finally determined that the Manager received an improper
personal benefit.
 
(a) Award of Indemnification.  The Company shall be obligated to pay the
indemnification applied for by the Manager unless within forty-five (45) days
after the application from the Manager the Members holding all of the Membership
Interests determine that the Manager is not entitled to such indemnification or
the Company is otherwise prohibited from granting such indemnification, provided
that, in the event the Manager seeks indemnification in connection with a claim
that the Manager received an improper personal benefit or would be liable to the
Company under Section 5.9, the Members shall not approve any indemnification
unless and until a final determination has been made that the Manager did not
receive any improper personal benefit or is not liable to the Company.  If
indemnification is denied, the Manager seeking indemnification may request an
independent determination of its rights to indemnification by a court, and in
such event, the Company shall have the burden of proving that the applicant
Manager was ineligible for indemnification under this Article.  Notwithstanding
the foregoing, in the case of a proceeding by or in the right of the Company, in
which the Manager is adjudged liable to the Company, indemnification hereunder
shall be provided to the Manager only upon a determination by a court having
jurisdiction that in view of all the circumstances of the case, the Manager is
fairly and reasonably entitled to indemnification for such expenses as the court
shall deem proper.
 
(b) Successful Defense.  Notwithstanding any contrary provisions of this Section
5.10, if the Manager has been wholly successful on the merits in the defense of
any proceeding in which it was involved by reason of its position as Manager or
as a result of serving in such capacity (including termination of investigative
or other proceeding without a finding of fault on the part of the Manager), the
Manager shall be indemnified by the Company against all reasonable expenses
incurred by the Manager in connection therewith.
 
(c) Advance Payments.  Except as limited by law, expenses incurred by the
Manager in defending any proceeding, may be paid by the Company to the Manager
in advance of final disposition of the proceeding upon receipt of the Manager’s
written undertaking to repay such amount if the Manager is determined pursuant
to this Section 5.10 or adjudicated to not be eligible for indemnification,
which undertaking shall be an unlimited general obligation but need not be
secured and may be accepted without regard to the financial ability of the
Manager to make repayment; provided, however, that no such advance payment of
expenses shall be made if it is determined pursuant to Section 5.10(a), on the
basis of circumstances known at the time (without further investigation), that
the Manager is  not eligible for indemnification.
 
- 10 -

--------------------------------------------------------------------------------


 
(d) Definitions for  Section 5.10.  For purposes of this Section 5.10:
 
i. “Manager” includes the Initial Manager and each other Manager now or
hereafter appointed, and any person serving as an officer of the Company or in a
similar executive capacity appointed by the Manager and exercising rights and
duties delegated by the Manager, any person serving at the request of the
Company or the Members, as the case may be, as a director, manager, officer,
employee or other agent of another organization, and any person who formerly
served in any of the foregoing capacities;
 
ii. “expenses” means all costs, including attorneys’ fees and disbursements,
actually and  reasonably incurred in defense of a proceeding or in seeking
indemnification under this Section 5.10, and except for proceedings by or in the
right of the Company or alleging that the Manager received an improper personal
benefit, any judgments, awards, fines, penalties and reasonable amounts paid in
settlement of a proceeding; and
 
iii. “proceeding” means any threatened, pending or completed action,
arbitration, mediation, suit or other proceeding, whether civil, criminal,
administrative or investigative, and any claim which could be the subject of a
proceeding.
 
5.11         Insurance.  The Company shall have the power to purchase and
maintain on behalf of any Manager or any officer, agent or employee of the
Company or the Manager if acting on behalf of the Company, as the case may be,
against any liability or cost incurred by such person in any such capacity or
arising out of its status as such, whether or not the Company would have power
to indemnify against such liability or cost.
 
5.12   Heirs and Personal Representatives.  The indemnification provided by
Section 5.10 shall inure to the benefit of the heirs and personal
representatives of each Manager.
 
5.13   Non-Exclusivity.  The provisions of this Article as they concern
indemnification of the Manager shall not be construed to limit the power of the
Company to indemnify the Managers, Members, officers, employees or agents to the
full extent permitted by law or to enter into specific agreements, commitments
or arrangements for indemnification permitted by law.  The absence of any
express provision for indemnification herein shall not limit any right of
indemnification existing independently of this Article.
 
5.14   Amendment.  The provisions of this Article V may be amended or repealed
in accordance with Section 10.4; however, no amendment or repeal of such
provisions that adversely affects the rights of the Manager (as defined in
Section 5.10) under this Article V with respect to its acts or omissions at any
time prior to such amendment or repeal shall apply to the Manager without its
consent.
 
- 11 -

--------------------------------------------------------------------------------


 
ARTICLE VI
CONFLICTS OF INTEREST


6.1   Transactions with Interested Persons.  Unless entered into in bad faith,
no contract or transaction between the Company and its Manager or Members, or
between the Company and any other corporation, partnership, association or other
organization in which one or more of its Manager or Members have a financial
interest or are directors, partners, managers or officers, shall be voidable
solely for this reason or solely because the Manager or Member was present or
participated in the authorization of such contract or transaction if:
 
(a) the material facts as to the relationship or interest of the Manager or
Member and as to the subject transaction were disclosed or known to the Members
and the contract or transaction was authorized by the disinterested Members; or
 
(b) the contract or transaction was fair to the Company as of the time it was
authorized, approved or ratified by the disinterested Members;
 
and no Manager or Member interested in such contract or transaction, because of
such interests, shall be considered to be in breach of this Agreement or liable
to the Company, the Manager or any Member, or any other person or organization
for any loss or expense incurred by reason of such contract or transaction or
shall be accountable for any gain or profit realized from such contract or
transaction.
 
6.2   Outside Business.  The Manager or any Member may engage or have an
interest in other business ventures which are similar to or competitive with the
business of the Company, and the pursuit of such ventures, even if competitive,
shall not be deemed wrongful or improper so as to give the Company, its Manager
or the other Members any rights with respect thereto.  Neither the Manager nor
any Member shall be obligated to present an investment opportunity to the
Company even if it is similar to or consistent with the business of the Company,
and such Member or Manager shall have a right to take for their own account or
recommend to others any such investment opportunity.
 
ARTICLE VII
TRANSFERS AND PLEDGES OF MEMBERSHIP INTERESTS


7.1           General Restrictions on Transfers.  No Member may assign,
transfer, pledge or grant a security interest in all or any part of its
Membership Interests, except as provided in Section 7.2 and with the prior
written approval of the Manager; provided that any Member may assign or transfer
all or a portion of its Membership Interests to any entity in which Ridgewood
Renewable Power LLC is the manager, managing shareholder or holds a similar
position without regard to the provisions of Section 7.2 or any such prior
written approval; and provided, further, that any Member may pledge or grant a
security interest in all or any part of its Membership Interests to
Constellation Energy Commodities Group, Inc. (f/k/a Constellation Power Source,
Inc.) (“Constellation”) to secure certain obligations under the Certificate
Purchase and Sale Agreement among Constellation, Indeck Maine Energy, LLC,
Ridgewood Providence Power Partners, L.P. and Ridgewood Rhode Island Generation,
LLC, as amended and as to be assigned by Indeck Maine Energy, LLC to Linwood
0708 LLC without regard to the provisions of Section 7.2 or any such prior
written approval.  The Company and its Manager and Members shall be entitled to
treat the record owner of a Membership Interest in the Company as the absolute
owner thereof in all respects, and shall incur no liability for distributions of
cash or other property made in good faith to such owner until such time as a
written assignment of such interest has been received and accepted by the
Manager and recorded on the books of the Company.  The Manager may refuse to
accept and record an assignment until the end of the next successive quarterly
accounting period of the Company.
 
- 12 -

--------------------------------------------------------------------------------


 
7.2   Requirements of Transfer.  Except as set forth in Section 7.1, every
transfer of a Membership Interest in the Company permitted hereunder, including
a transfer permitted by Section 7.5, shall be subject to the following
requirements:
 
(a) The transferee shall establish to the satisfaction of the Manager that the
proposed transfer will not cause or result in a breach of any agreement binding
upon the Company or any violation of law, including without limitation, federal
or state securities laws, and that the proposed transfer would not cause the
Company to be an investment company as defined in the Investment Company Act of
1940, as amended.
 
(b) The transferee shall establish to the satisfaction of the Manager that the
transferee is financially responsible and of good character, and that the
transfer would not adversely affect the classification of the Company as a
partnership for federal tax purposes, terminate its classification as a
partnership under Code Section 708, or have a substantial adverse effect with
respect to federal income taxes payable by the Company.
 
(c) The transferee shall execute a counterpart of this Agreement and such other
documents or instruments as may be required by the Manager to reflect the
provisions hereof.
 
Until the foregoing requirements are met, the Company need not recognize the
transferee for any purpose under this Agreement, and the transferee shall not be
admitted as a Member without the consent of Members holding all of the
Membership Interests.
 
7.3           Effect of Transfer.
 
(a) If the transferee is admitted as a Member or is already a Member and is
merely obtaining additional Membership Interests, the Member transferring its
Membership Interests in the Company shall be relieved of liability with respect
to the transferred interests arising or accruing under this Agreement on or
after the effective date of the transfer, unless the transferor affirmatively
assumes such liability; provided, however, that the transferor shall not be
relieved of any liability for prior distributions and unpaid Contributions
unless the transferee affirmatively assumes such liabilities.
 
(b) Any person who acquires Membership Interests or any part thereof, in any
manner, that is not a Prohibited Transfer, whether or not such person has
accepted and assumed in writing the terms and provisions of this Agreement or
been admitted as a Member, shall be deemed by the acquisition of such interests
to have agreed to be subject to and bound by all of the provisions of this
Agreement with respect to such interests, including without limitation, the
provisions hereof with respect to any subsequent transfer of such interests;
provided, however, that notwithstanding the foregoing, the effect of this
provision shall not be deemed to require the Manager or the Members to approve
any such acquisition or admit any such person as a Member.
 
- 13 -

--------------------------------------------------------------------------------


 
7.4   Prohibited Transfers.  Any transfer in violation of any provision of this
Agreement shall be null and void and ineffective, shall not be binding upon or
be recognized by the Company, and any such transferee shall not be treated as or
deemed to be a Member for any purpose.  In the event that any Member shall at
any time transfer some or all of its Membership Interests in the Company in
violation of any of the provisions of this Agreement, the Company and the other
Members, in addition to all rights and remedies at law and equity, shall be
entitled to an order restraining or enjoining such transfer, it being expressly
acknowledged and agreed that damages at law would be an inadequate remedy for a
transfer in violation of this Agreement.  Each Member making a Prohibited
Transfer shall be liable to the Company and the other Members for all costs and
expenses incurred by the Company as a result of such transfer, including
reasonable attorney’s fees and other costs in connection with the obtaining of
an order restraining or enjoining such Prohibited Transfer.
 
7.5   Permitted Transfers.  The following transfers of Membership Interests in
the Company shall be permitted, without approval of the Manager under Section
7.1 but shall be subject to the requirements of Section 7.2 hereof:
 
(a) Transfers in connection with (i) any proceeding under the federal bankruptcy
laws or any applicable federal or state laws relating to bankruptcy, insolvency,
or the relief of debtors and subject to the requirements and provisions thereof,
or (ii) a tax-free reorganization, merger or consolidation of the Company; and
 
(b) Transfers from one Member to another Member.
 
7.6   Transfers of Interests by Member-Manager.  A transfer of some or all of
the Membership Interests in the Company by a Member who is also a Manager of the
Company, shall transfer only the economic interests, rights, duties and
obligations of the transferor in its capacity as a Member, and no transferee
shall obtain as a result of any such transfer any rights or obligations as the
Manager.  The Member-Manager who sells all (but not less than all) of its
Membership Interests in the Company as a Member shall be deemed to have tendered
its resignation as the Manager to the Company effective on the date of such
transfer, and such resignation shall be deemed to have been accepted unless it
is specifically rejected in writing within thirty (30) days of such
transfer.  The Manager vacancy caused by the sale of such Member-Manager’s
Membership Interests shall be filled in accordance with Section 5.1 herein.
 
7.7   No Dissolution.  The Company shall not be dissolved by the admission of
Additional Members or substitute Members in accordance with the terms of this
Agreement.
 
ARTICLE VIII
DISSOLUTION


8.1   Dissolution of Company.  The Company shall be dissolved and its affairs
wound up upon the first to occur of the following:
 
(a) The written consent of all of the Members;
 
(b) The death, retirement, resignation, expulsion, bankruptcy or dissolution of
a Member or the occurrence of any other event under the Act that terminates the
continued membership of a Member in the Company, unless, within ninety (90) days
after the occurrence of such an event, all of the remaining Members agree in
writing to continue the business of the Company and subject to the Company’s
rights under Section 8.4 herein to purchase the Membership Interests of such
withdrawing Member, provided that,  if the subject Member is also the Manager,
then the date of the occurrence of such event shall not be deemed to have
occurred until the remaining Members have received notice of such event by other
means;
 
- 14 -

--------------------------------------------------------------------------------


 
(c) The entry of a decree of judicial dissolution under Section 18-802 of the
Act;
 
(d) A consolidation or merger of the Company in which it is not the resulting or
surviving entity; or
 
(e) December 31, 2107.
 
The Manager shall promptly advise the Members of any dissolution event
identified in (b) – (e) above.
 
8.2   Winding Up and Liquidation of Company; Distribution of Company Assets.
Promptly after determining to terminate the legal existence of the Company, the
Manager shall act as the Company’s liquidating trustee or may appoint one or
more of the Members as liquidating trustee.  Such liquidating trustee shall
proceed diligently to wind up the business and internal affairs of the Company
and to make final distributions pursuant to Section 4.2 and the Act.  The costs
of dissolution and liquidation shall be an expense of the Company.  Until final
distribution, the liquidating trustee may continue to operate the business and
properties of the Company with all of the power and authority of the
Manager.  As promptly as possible after dissolution and again after final
liquidation, the liquidating trustee shall cause an accounting of the Company’s
assets, liabilities, operations and liquidating distributions to be given to the
Members.
 
8.3   Date of Termination of Legal Existence of Company.  The Certificate of
Cancellation shall be filed upon completion of the distribution of the Company’s
assets as provided herein.  The Manager (or such other person(s) as the Act may
require or permit) shall file the Certificate of Cancellation with the
appropriate office of the State of Delaware, cancel any other filings made
pursuant to Article I, and take such other actions as may be necessary and
appropriate to terminate the existence of the Company.
 
8.4   Payments to Terminating Member.  A Terminating Member (defined below) may
be entitled to payments as follows:
 
(a) Voluntary/Involuntary Withdrawal of the Member.  In the event that a Member
voluntarily or involuntarily withdraws from the Company other than by way of a
Transfer under Article VII (a “Terminating Member”), the Company shall have the
option to purchase all or any part of the interests of the Terminating Member at
a purchase price determined pursuant to paragraph (b) or paragraph (d) and upon
the terms and conditions set forth herein (unless otherwise agreed).  The
Terminating Member must give the Company prompt notice of its voluntary
withdrawal. The Company’s repurchase option hereunder shall be exercisable in
the Company’s sole discretion by giving notice to the Terminating Member or its
legal representative any time within ninety (90) days of Company’s receipt of
(i) a notice of withdrawal from the voluntarily withdrawing Terminating Member
or the legal representative of an involuntarily withdrawing Terminating Member,
or (ii) information sufficient to determine that an involuntary withdrawal has
occurred or will occur.  Such notice shall provide the number of Membership
Interests the Company will repurchase, the purchase price (determined pursuant
to paragraph (b) or paragraph (d)) or its election to have an appraisal
performed in accordance with Section 8.4(d) below, the proposed closing date and
any other applicable terms of the Company’s repurchase.
 
- 15 -

--------------------------------------------------------------------------------


 
(b) Purchase Price:  Unless otherwise agreed, the purchase price to be paid to
the Terminating Member shall be an amount equal to the positive balance of its
Capital Account (after allocating profits and losses of the Company for the
partial year ending on the date of termination) or the portion of said positive
balance which corresponds to the portion of the Membership Interest of the
Terminating Member which the Company has elected to repurchase.  The purchase
price may be reduced by (i) the allocable portion of any aggregate loss that the
Manager determines in its sole discretion the Company would incur if all of the
assets of the Company were sold for the fair market value on the date of
termination and (ii) such damages as the Manager determines in its sole
discretion have been or will be suffered by the Company as a result of a
termination due to the voluntary withdrawal of the Terminating Member without
the approval of the Manager.
 
(c) Payment.  Payment of the purchase price may be made in the Manager’s sole
discretion (i) by check made payable to the Terminating Member or to such other
person as its legal representative may identify, (ii) by wire transfer to a bank
account designated in writing by the Terminating Member or its legal
representative, (iii) by delivery of a promissory note to the Terminating Member
or its legal representative under which payments shall be made in equal annual
installments over a period of not more than ten (10) years with interest at the
“applicable Federal Funds rate” for the month in which the repurchase by the
Company is closed, which note shall be unsecured and subordinated to all debts
and liabilities of the Company, or (iv) by any combination of the
foregoing.  Amounts due shall be subject to offset as provided in Section 10.1.
 
(d) Purchase Price – Appraisal Method.  The Purchase Price for the Company’s
repurchase of the Membership Interests of a Terminating Member whose withdrawal
is due to his/her death or incapacity, may be determined either (i) in
accordance with Section 8.4(b) or (ii) by an independent appraisal obtained in
accordance with this Section 8.4(d).  In addition, if the Company or the
Terminating Member can demonstrate that the purchase price calculated pursuant
to Section 8.4(b) above in connection with a withdrawal under Section 8.4(a)
above is unfair to any party or other Member, then that party shall have the
right to have the purchase price determined by an independent appraisal in
accordance with this Section 8.4(d).  The party seeking the appraisal shall give
notice to the other party of its exercise of this right within thirty (30) days
after the Company gives notice of its exercise of the option to repurchase some
or all of the Terminating Member’s Membership Interests.  Each party shall name
an appraiser within fifteen (15) days after the Company’s receipt or delivery of
the notice of appraisal.  Within fifteen (15) days of their appointment, the two
appraisers chosen by the parties shall name a third appraiser.  The three
appointed appraisers shall have thirty (30) days after their appointment to
determine the fair market value of the interest of the Terminating Member by a
majority vote.
 
The parties agree to promptly provide the appraisers with such information
regarding the Company and the Membership Interests of the Terminating Member as
they may reasonably require.  The appraisers’ determination of the fair market
value of the interests of the Terminating Member shall be final and binding upon
the parties.  Each of the parties shall pay the expenses and fees and the
appraiser which it nominates and 50% of the fees and expenses of the third
appraiser.
 
(e) Company’s Right to Assign Repurchase Option.  The Company shall have the
right to assign, in its sole discretion, some or all of its rights under an
option to repurchase which it has elected to exercise to another Member or a
third party to be admitted as a new Member, provided, that the assigned portion
of the purchase price shall be payable by check or wire transfer and not by
delivery of a note under Section 8.4(c).
 
- 16 -

--------------------------------------------------------------------------------


 
(f) No Obligation to Repurchase.  In no event shall the Company be obligated to
exercise its option under this Section 8.4, and if a Member becomes bankrupt, no
trustee, receiver or creditor shall have any right to require the Company to
repurchase the interest of such Member. The Company election not to repurchase
any Membership Interests of a Terminating Member under this Section 8.4 shall
not affect the Company’s rights to repurchase the same Membership Interests
under any other provision of this Agreement or otherwise, or to exercise its
rights in connection with any other Terminating Member, and the interests of
such Terminating Member not repurchased by the Company shall continue to be
subject to all of the provisions of this Agreement.
 
(g) Effect of Repurchase.  Upon payment by the Company of the Purchase Price at
the closing of a repurchase pursuant to this Section 8.4, the Terminating Member
shall cease to have any rights with respect to the Membership Interests
repurchased by the Company, and if all of its interests in the Company are
repurchased, such Terminating Member shall cease to be a Member of the Company.
 
ARTICLE IX
TERM AND TERMINATION


The term of this Agreement shall begin on the effective date and shall end upon
the earlier of the (a) date on which the Company ceases to exist under this
Agreement, the Act or other applicable law; and (b) date on which the parties
agree to terminate this Agreement.
 
ARTICLE X
MISCELLANEOUS PROVISIONS


10.1   Offset.  Whenever the Company is obligated to make a distribution or
payment to any Member, any amounts that Member owes the Company may be deducted
by the Manager from said distribution or payment.
 
10.2   Entire Agreement.  This Agreement contains the complete agreement between
the parties concerning its subject matter, and it replaces all earlier
agreements between them, whether written or oral, concerning its subject matter.
 
10.3   Binding Effect.  Subject to the limitations on transfer set forth in this
Agreement, this Agreement is binding on and inures to the benefit of the parties
and their respective heirs, legal representatives, successors and assigns.
 
10.4   Amendments.  No amendment of this Agreement or of the Certificate shall
be valid unless it is set forth in a writing signed by the Members holding all
of the Membership Interests and the Manager.
 
10.5   Notices.  All notices under this Agreement shall be in writing.  They
shall be sent by fax, courier or by registered U.S. mail, return receipt
requested, and in both cases by regular mail, to the parties at their respective
addresses as stated on Schedule A to this Agreement.  A party may change such
party’s address for purposes of this Article 10.5 at any time upon reasonable
notice to the other parties and the Manager.  Notices shall be deemed to have
been given when actually received.
 
- 17 -

--------------------------------------------------------------------------------


 
10.6   Further Assurances.  In connection with this Agreement and the
transactions contemplated hereby, each Member shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
necessary or appropriate to effectuate and perform the provisions of this
Agreement and those transactions as requested by the Manager.
 
10.7   Waiver of Certain Rights.  Each Member irrevocably waives, to the extent
permitted by law, any right it may have to maintain any action for dissolution
of the Company or for partition of the property of the Company.  The failure of
any Member to insist upon the strict performance of any part of this Agreement
or any obligation hereunder, irrespective of the length of time for which such
failure continues, shall not constitute a waiver of such Member’s rights to
demand strict compliance herewith in the future.  No consent or waiver, express
or implied, to or of any breach or default in the performance of any obligation
hereunder, shall constitute a consent or waiver to or of any other breach or
default in the performance of the same or any other obligation hereunder.
 
10.8   Governing Law; Severability.  This Agreement shall be governed
exclusively by the laws of the State of Delaware, without regard to its conflict
of laws principles.  If any provision of this Agreement or the application
thereof to any person or circumstance is held invalid or unenforceable to any
extent, the remainder of this Agreement and the application of that provision
shall be enforced to the fullest extent permitted by law.
 




[Remainder of page intentionally left blank]
 
 
 
- 18 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the 17th
day of November, 2008 effective as of the date first above written.
 

Ridgewood Olinda, LLC  
Rhode Island LFG Genco, LLC
  By:  Ridgewood Management Corporation, its Manager   By: Ridgewood Renewable
Power LLC, its Manager                By:  /s/ Randall D. Holmes   By:  /s/
Randall D. Holmes   Name:
Randall D. Holmes
  Name: 
Randall D. Holmes
  Title:  
President and Chief Executive Officer
  Title:  
President and Chief Executive Officer
 

 

Ridgewood Electric Power Trust III  
Ridgewood Electric Power Trust IV
  By: Ridgewood Renewable Power LLC, its Managing Shareholder   By: Ridgewood
Renewable Power LLC, its Managing Shareholder             By:  /s/ Randall D.
Holmes   By:  /s/ Randall D. Holmes   Name:
Randall D. Holmes
  Name: 
Randall D. Holmes
  Title:  
President and Chief Executive Officer
  Title:  
President and Chief Executive Officer
 

 
Ridgewood Electric Power B Fund/Providence Expansion
 
Ridgewood Renewable Power LLC
  By: Ridgewood Renewable Power LLC, its Managing Shareholder                
By:  /s/ Randall D. Holmes   By:  /s/ Randall D. Holmes   Name:  Randall D.
Holmes   Name:
Randall D. Holmes
  Title:  
President and Chief Executive Officer
  Title:  
President and Chief Executive Officer
   
 
 

 
 
 
- 19 -

--------------------------------------------------------------------------------


 
SCHEDULE A
As of November 17, 2008
 
Limited Liability Company Agreement
 of Rhode Island LFG Genco, LLC


Name and Address of Company
 
Rhode Island LFG Genco, LLC
c/o Ridgewood Renewable Power LLC, Manager
947 Linwood Avenue
Ridgewood, New Jersey 07450
 



Name and Address of Manager
 
Ridgewood Renewable Power LLC
947 Linwood Avenue
Ridgewood, New Jersey 07450
 

 
Member Name and Address
Total Membership Interests
Distributional Interest
Ridgewood Olinda, LLC
c/o Ridgewood Renewable Power LLC
947 Linwood Avenue
Ridgewood, New Jersey 07450
 
6.7800%
6.7800%
Ridgewood Electric Power Trust III
c/o Ridgewood Renewable Power LLC
947 Linwood Avenue
Ridgewood, New Jersey 07450
 
19.5636%
19.5636%
Ridgewood Electric Power Trust IV
c/o Ridgewood Renewable Power LLC
947 Linwood Avenue
Ridgewood, New Jersey 07450
 
35.2364%
35.2364%
Ridgewood Power B Fund/Providence Expansion
c/o Ridgewood Renewable Power LLC
947 Linwood Avenue
Ridgewood, New Jersey 07450
38.4200%
38.4200%



 
 
 

--------------------------------------------------------------------------------